Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 7 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     Dear General
                     New Bridge October the 7th 1780
                  
                  Mr Ward’s Corps being situated on the end of Bergen Neck, two and
                     thirty Miles from our Army, Major lee Begun to move yesterday after noon and to
                     execute the plan which he had propos’d; he march’d Conceal’d through the woods
                     so as to Arrive on the Ground By the Breack of the day.
                  he had with him his own Corps, Mjor Parr’s Riflemen, and a piquet
                     of lighter infantry under Captain Abbot.
                  having Arriv’d in due time, with a secrecy and dispatch, with
                     does Credit to himself and his troops—his object was much Reduc’d By the
                     Unexpected Absence of the Greatest part of the Corps, and the plan precipitated
                     By the Accidental visit of an officer Riding through the woods.
                  he then charg’d the Ennemy who had an officer kill’d, a
                     lieutenant, fifteen privates, and about the same number of horses taken—he
                     Retook Seven farmers who had been Stolen away By those people, and Return’d to
                     them the property which had been taken from them—the Rest of the Ennemy’s Corps
                     flew to theyr Boats, from where they fir’d without effect—Lee did not Loose a man, and had not one straggler.
                  Tho’ By Accident the object did not Become important, the
                     distance and peculiar position of that Corps, as well as the manner in which
                     the plan was executed, are a New instance of Mjor Lee’s Talents and
                     enterprising Spirit.
                  To Support Majr Lee’s movement the light infantry took its line
                     of March By the liberty pole, Clel Gimat’s Regiment Being station’d at Fort Lee, and the Militia of Mjor Gotcheus at Bull’s
                     ferry.
                  As the Ennemy did not offer any disturbance, we Cross’d over the
                     New Bridge, having the River in our front—To-morrow at the Break of the day our
                     quarter Masters will go to Totawa Bridge, and I will March that Way at Sun Rise
                     unless I Receive Contrary orders.
                  I hear that we have lost a Boat and four men, whom Lee will tomorrow exchange for Refugees.
                  With the Most tender and Respectfull attachement, I have the
                     honor to be dear General Your most obedient humble servant
                  
                     Lafayette.
                  
               